DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
        A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2021 has been entered.

Status of Claims
Claim 1 and 4 are pending and under examination.
Claims 2-3 and 5 have been canceled.

Priority
Applicant’s claim for the benefit of foreign priority under 35 U.S.C. 119(a)-(d) to JP 2015/167061, filed 08/26/2015, is acknowledged.  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Response to Amendment
Based on the amended claims and remarks received on 01/27/2021, the previous prior art rejection based on Wakamiya has been withdrawn and a new prior art rejection is set forth (see below).

Drawings
No objections to the drawings are made.

Specification
No objections to the specification are made.

Claim Objections
No objections to the claims are made.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Takahiro (EP 0359049; Pub. Date: Mar. 21, 1990), in view of Wakamiya et al. (US 20080279048; Pub. Date: Nov. 13, 2008; already of record), and further in view of Nishikawa et al. (US 2013/0084213; Pub. Date: Apr. 4, 2013; already of record).

Regarding claim 1, Takahiro teaches an automatic analyzer (Takahiro; fig. 1, col. 3 lines 19-21) comprising: 
a sample storage section for accommodating a plurality of samples (Takahiro; fig. 1, #102, col. 3 lines 26-29); 
a reagent storage section for accommodating a plurality of reagents (Takahiro; fig. 1, #112A, col. 3 lines 29-32); 
an analysis section for carrying out an analysis by reacting the sample with the reagent (Takahiro; fig. 1, #109, #115, col. 3 lines 22-24, col. 4 lines 5-28); 

a display (Takahiro; fig. 1, #118, col. 3 lines 48-49); 
a computer coupled to the analysis section, the display and the sample carrier section (Takahiro; fig. 1, #103, #104, col. 3 lines 43-58, col. 4 lines 1-38), the computer programmed to: 
control the analysis section to analyze one or more reactions of respective samples and reagents (Takahiro; col. 4 lines 5-28), 
upon receiving a power off instruction and in response to receiving the power off instruction display a screen on the display (Takahiro teaches a time registration picture that is read by the computer and displayed on the CRT; fig. 5, col. 7 lines 26-29 – and in order to turn off the power source, a user is prompted with the time registration picture and selects “execute”; fig. 5, #504, col. 8 lines 33-52.  Therefore, user being prompted with a display when a power off instruction is received since the user is required to select an execute command.)
that enables selection or deselection of each of a plurality of processes to be automatically performed upon powering on after power off of at least the analysis section (Takahiro teaches the time registration picture allows an operator to designate a registration processing number; fig. 5, “[3]”, col. 8 lines 36-39, - the registration processing number corresponds to a processing number column; fig. 2, #206, col. 6 lines 12-17, - each processing number having a group of corresponding processes 209 selected from a processing table; fig. 2, #205, #208, #209, #210, col. 6 lines 26-31, col. 6 lines 44-52 – and the processing table is a command to be executed in the preparatory processing before starting the analyzation process; col. 6 lines 38-41.  Therefore, by selecting a specific registration processing number from Fig. 5, a user can select or deselect which processes are to be performed during startup since each registration processing number has a unique group of startup processes associated with them), 

receiving and storing the selection or deselection of the first process or the second process (Takahiro, col. 6 lines 44-52), 
powering off at least the analysis section (Takahiro; col. 8 lines 45-52), and 
upon powering on after the power off of at least the analysis section, automatically determine whether the first process was selected and automatically determine whether the second process was selected based on the respective stored selection or deselection of the first process and the second process, and automatically execute the first process only if the first process was selected based on the determination and automatically execute the second process only if the second process was selected based on the determination (Takahiro teaches the automatic analyzer reads a timer corresponding to the present month, day, time; figs. 1 & 5, #123, #502, col. 7 lines 20-32, - until the present time corresponds to a power source turn-on time, then at which point, the power to the automatic analyzer is supplied; fig. 5, #503, col 7 lines 32-55.  Once power is supplied, the computer executes the preparatory processing program stored on the H/D 122 having the registered process; col. 7 lines 56-58, col. 8 lines 1-32).  
Takahiro does not teach the sample carrier section configured to move sample containers containing samples.
However, Wakamiya teaches the analogous art of an automatic analyzer (Wakamiya; fig. 1, #1, [0033]) comprising a sample storage section for accommodating a plurality of samples (Wakamiya; fig. 1, #101, #100, [0038]), and an analysis section for carrying out an analysis by reacting the sample with the reagent (Wakamiya; fig. 1, #2, #11, #12, #15, [0034, 0051, 0055, 0059]), wherein the sample carrier section is configured to move a plurality of sample containers containing samples (Wakamiya; fig. 1, #3, #5, #20, [0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the sample container carrier section of Takahiro with the sample container carrier section configured to move a plurality of sample containers containing sample, as taught by Wakamiya, because Wakamiya teaches the sample container carrier section configured to move a plurality of sample containers containing samples can convey both a general sample for analysis in addition to an urgent sample for analysis (Wakamiya; [0055]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Takahiro and Wakamiya both teach an automatic analyzer (Wakamiya; fig. 1, #1, [0033]) comprising a sample storage section for accommodating a plurality of samples (Wakamiya; fig. 1, #101, #100, [0038]), and an analysis section for carrying out an analysis by reacting the sample with the reagent (Wakamiya; fig. 1, #2, #11, #12, #15, [0034, 0051, 0055, 0059]).
Modified Takahiro does not teach a process of determining a change of an addition or a removal of a reagent container in or out of the reagent storage section.
However, Nishikawa teaches the analogous art of an automatic analyzer (Nishikawa; fig.1, #1, [0028]) comprising a reagent storage section for accommodating a plurality of samples (Nishikawa; fig. 2, [0036]), a display (Nishikawa; fig.1 , #52, [0051]), and a computer coupled to the analysis section, the display and the sample carrier section (Nishikawa; fig. 1, #5, [0051]), wherein the computer is further programmed to upon receiving a power off instruction, display a screen on the display (Nishikawa; fig. 9, S305, S311, [0087, 0099]) and a process of determining a change of an addition or removal of a reagent container in or out of the reagent storage section (Nishikawa; fig. 9, S303, [0085, 0086, 0090, 0098, 0100]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the second process of modified Takahiro with the process of determining a change of an addition or a removal of a reagent container in or out of the reagent storage section upon receiving a power off instruction, as taught by Nishikawa, because Nishikawa teaches upon  (Nishikawa; fig.1, #1, [0028]) comprising a reagent storage section for accommodating a plurality of samples (Nishikawa; fig. 2, [0036]), a display (Nishikawa; fig.1 , #52, [0051]), and a computer coupled to the analysis section, the display and the sample carrier section (Nishikawa; fig. 1, #5, [0051]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Takahiro (EP 0359049; Pub. Date: Mar. 21, 1990), in view of Wakamiya et al. (US 20080279048; Pub. Date: Nov. 13, 2008; already of record), in view of Nishikawa et al. (US 2013/0084213; Pub. Date: Apr. 4, 2013; already of record), and further in view of Yokoi (US 2015/0331401; Pub. Date: Nov. 19, 2015; already of record).

Regarding claim 4, modified Takahiro teaches the automatic analyzer according to claim 1 above wherein the computer is programmed to: power off at least the analysis section (Takehiro; column 8 lines 40-52).
Modified Takehiro does not teach wherein the computer is programmed to power off without storing the selection and deselection after an elapse of a predetermined time from display of the screen.  
However, Yokoi teaches the analogous art of a process analyzer (Yokoi; fig. 1, [0035]) having a computer and display (Yokoi; fig. 1, #2, [0035]) which automatically turns off after a predetermined time (Yokoi; [0005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the power off instruction of modified Takahiro to further include an automatic shutdown 

Response to Amendment
Applicants arguments filed on 01/27/2021 have been considered but are moot because the arguments are towards the amended claims and do not apply to the current grounds of rejection. However, because the examiner is using the same prior art in the rejection, then the examiner will address Applicant(s) remarks in order to promote compact prosecution.

Applicants argue on pages 6 and 7 of their remarks that Wakamiya does not disclose “display a screen on the display that enables selection or deselection of each of a plurality of processes to be automatically performed upon powering on after power off of at least the analysis section, the plurality of processes” or “automatically determine whether the first process was selected and automatically determine whether the second process was selected based on the respective stored selection or deselection of the first process and the second process, and automatically execute the first process only if the first process was selected based on the determination and automatically execute the second process only if the second process was selected based on the determination”.  The Examiner notes that Applicant(s) arguments are towards the amended claim language and do not apply to the current grounds of rejection.  Furthermore, the rejection based on Wakamiya has been withdrawn and a new prior art rejection is set forth (see above).

Lastly, Applicant(s) argue on pages 7-8 that Yamada does not teach the deficiencies of Wakamiya, specifically, “upon receiving a power off instruction and in response to receiving the power off instruction display a screen on the display”.  The Examiner notes that Applicant(s) 

Other References Cited
The prior art of made of record and not relied upon is considered pertinent to Applicant’s disclosure include:
Sasaki (US 2020/0116746) teaches a display unit with a first and second shutdown icon, each icon corresponding to a process step in a series of process steps to be performed when a pretreatment unit and analysis device end.
Takahiro (JPH08338847A) teaches a preliminary operation for cleaning a required position selected by an operator before starting analytical work after a power off instruction.
Mizue (JP 2017044507A) teaches a display that allows a user to select or deselect to execute a system reboot of an automatic analyzer while maintenance is simultaneously being executed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571) 272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        

/Benjamin R Whatley/Primary Examiner, Art Unit 1798